Resource Capital Corp. JMP Conference Company Presentation May 10, 2010 1 Safe Harbor This presentation contains forward-looking statements that involve risks and uncertainties. These forward-looking statements are not historical facts but rather are based on current beliefs, assumptions and expectations. These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us or are within our control. If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. You should not place undue reliance on these forward-looking statements, which reflect our view only as of the date of this presentation, and we undertake no obligation to update these forward-looking statements in the future. We use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “seek,” “estimate,” and variations of these words and similar expressions to identify forward-looking statements. Forward-looking statements are subject to various risks and uncertainties that could cause actual results to vary from our forward-looking statements, including: §changes in our industry, interest rates, the debt securities markets, real estate markets or the general economy; §increased rates of default and/or decreased recovery rates on our investments; §the performance and financial condition of our borrowers; §the cost and availability of our financings, which depends in part on our asset quality, the nature of our relationships with our lenders and other capital providers, our business prospects and outlook and general market conditions; §the availability and attractiveness of terms of additional debt repurchases; §availability, terms and deployment of short-term and long-term capital; §availability of, and ability to retain, qualified personnel; §changes in governmental regulations, tax rates and similar matters; §changes in our business strategy; §availability of investment opportunities in commercial real estate-related and commercial finance assets; §the resolution of our non-performing and sub-performing assets; §our ability to comply with financial covenants in our debt instruments; §the degree and nature of our competition; §the adequacy of our cash reserves and working capital; §the timing of cash flows, if any, from our investments; §unanticipated increases in financial and other costs, including a rise in interest rates; §our ability to maintain compliance with over-collateralization and interest coverage tests in our CDOs; §our dependence on our Manager and ability to find a suitable replacement in a timely manner, or at all, if we or our Manager were to terminate the management agreement; §legislative and regulatory changes (including changes to laws governing the taxation of REITs or the exemptions from registration as an investment company); §environmental and/or safety requirements; §our ability to satisfy complex rules in order for us to qualify as a REIT, for federal income tax purposes and qualify for our exemption under the Investment Company Act of 1940, as amended and our ability and the ability of our subsidiaries to operate effectively within the limitations imposed by these rules; §the continuing threat of terrorist attacks on the national, regional and total economies; and §other factors discussed under Item IA. Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2009 and those factors that may be contained in any filing we make with the Securities Exchange Commission. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this presentation might not occur and actual results, performance or achievement could differ materially from that anticipated or implied in the forward-looking statements. 2 Business Overview Ø Exchange / TickerNYSE : “RSO” Ø 144A Offering March 2005$214.8 million Ø Market Capitalization1$309.3 million Ø Trust preferred - May / September 2006$50.0 million Ø Investment Portfolio as of 3/31/2010$1.8 billion ØFormed in 2005 - have paid 23 consecutive quarters of a cash dividend of$6.97/share ØAnticipated Dividend guidance for 2010$1.00/share § Externally managed by a subsidiary of Resource America, Inc. (NASDAQ: “REXI”) (1) Reflects Share price as of May 3, 2010 and total shares outstanding as of the same date Resource Capital Corp. 3 ØA commercial finance business structured as a REIT with substantial focus on commercial mortgage investments as well as commercial loans ØProvides customized financing solutions • Whole loans • B notes • Mezzanine loans • Bank loans • Small business loans and leases ØCommitted and experienced sponsor and management team •12.6% ownership by management team and affiliates •Long track record in creating public stockholder value ØSubstantially match-funded through 5 structured credit vehicles ØPredominantly invests in senior secured loans in real estate and leveraged corporate loans ØRSO has paid off all short-term debt 4 ØAll RSO Real Estate Portfolios and Corporate Lending Portfolios continue to pay all classes according to their terms and are in compliance with OC and IC tests as of 3/31/2010 –2 real estate portfolios generated cash flow of $33.7 million in 2009 –3 corporate loan portfolios generated cash flow of $20.6 million in 2009 ØSolid Origination Capabilities –Dedicated team of 12 real estate professionals bolstered by 35 additional professionals at Resource Real Estate –Diversified corporate loan team of 18 professionals bolstered by 15 additional professionals at Resource America Well Positioned Strong Management and Large Team that Can Deliver Solutions 5 Resource Capital Corp. CORPORATE LENDING TEAM REAL ESTATE TEAM –Dedicated team of 12 professionals bolstered by 35 additional professionals at Resource Real Estate –Management team has worked together for over 10 years –The team is experienced in investing in periods of distress –The team has 18 professionals bolstered by 15 additional professionals at Resource America –We believe that our corporate lending team possesses one of the top performing portfolios relative to similar sized competitors –Have a team in the U.S. and in Europe with their ear to the ground to capitalize on potential investment opportunities 6 Jonathan Z. Cohen President & CEO Steven J. Kessler Chairman, Resource Capital Corp. Joan Sapinsley Managing Director Debt Origination 10 Additional Professionals Dedicated to Commercial Real Estate Lending 35 Additional Professionals Dedicated to Commercial Real Estate Property Acquisitions and Asset Management David Bloom President, Resource Real Estate David Bryant CFO, Resource Capital Corp. Kyle Geoghegan Managing Director Debt Origination Darryl Myrose Managing Director Debt Origination Alan F. Feldman CEO, Resource Real
